Exhibit 10.1

ARCA BIOPHARMA, INC.

$20,000,000

Common Stock

(par value $0.001 per share)

AMENDMENT NO. 1

TO

EQUITY DISTRIBUTION AGREEMENT

April 30, 2010

Wedbush Securities Inc.

One Bush Street, Suite 1700

San Francisco, California 94104

Ladies and Gentlemen:

ARCA biopharma, Inc., a Delaware Corporation (the “Company”) and Wedbush
Securities Inc. f/k/a Wedbush Morgan Securities, Inc., as sales agent or
principal (“Wedbush”) being parties to that certain Equity Distribution
Agreement, dated December 8, 2009 (the “Original Agreement”), now desire to, and
hereby do, amend the Original Agreement as follows:

SECTION 1. Amendment of the Original Agreement.

(a) All references in the Original Agreement to the phrase “$10 million” and
“$10,000,000” are hereby changed to “$20 million” and “$20,000,000,”
respectively.

SECTION 2. Miscellaneous.

Except for the changes set forth in Section 1 above, the Original Agreement is
in all respects ratified and confirmed; the Original Agreement and this
Amendment No. 1 shall effectively constitute one and the same agreement; and all
references in the Original Agreement to “this Agreement” or the like shall refer
to the Original Agreement as amended by this Amendment No. 1, unless the context
clearly requires otherwise.

If the foregoing correctly sets forth the understanding between the Company and
Wedbush, please so indicate in the space provided below for that purpose,
whereupon this Amendment No. 1 and your acceptance shall constitute a binding
agreement between the Company and Wedbush.



--------------------------------------------------------------------------------

Very truly yours,

ARCA BIOPHARMA, INC.

By:

 

/s/ Michael R. Bristow

Name:

  Michael R. Bristow, Ph.D., M.D.

Title:

  President and Chief Executive Officer

 

ACCEPTED as of the date

first written above

WEDBUSH SECURITIES INC.

By:

 

/s/ Thomas J. Dietz

Name:

  Thomas J. Dietz

Title:

  Head of Investment Banking

Signature Page to Amendment No. 1 Equity Distribution Agreement